 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9
10
11    DELBERT RONDEL GARDNER,                  )     NO. CV 20-2221-VBF (AGR)
                                               )
12               Plaintiff,                    )
                                               )     ORDER TO SHOW CAUSE WHY
13                       v.                    )     COURT SHOULD NOT
                                               )     RECOMMEND (1) DISMISSAL
14    DIAZ, et al.,                            )     OF COMPLAINT; AND (2)
                                               )     DENIAL OF REQUEST TO
15               Defendants.                   )     PROCEED WITHOUT
                                               )     PREPAYMENT OF FILING FEES
16                                             )
                                               )
17                                             )

18         The court orders Plaintiff to show cause on or before April 20, 2020, why

19   this court should not recommend dismissal of his complaint and denial of his

20   request to proceed without prepayment of filing fees because his complaint fails

21   to state a claim for relief.

22                                             I.

23                                     BACKGROUND

24         On January 31, 2020, Plaintiff, a state prisoner, filed a civil rights complaint

25   and a Request to Proceed Without Prepayment of Filing Fees in the Southern

26   District of California. The complaint was transferred to the Central District of

27   California. The Court has screened the complaint to determine whether it fails to

28   state a claim on which relief may be granted.
 1         To survive dismissal, "a complaint must contain sufficient factual matter,
 2   accepted as true, to ‘state a claim to relief that is plausible on its face.'" Ashcroft
 3   v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). "A claim has facial
 4   plausibility when the plaintiff pleads factual content that allows the court to draw
 5   the reasonable inference that the defendant is liable for the misconduct alleged.
 6   The plausibility standard is not akin to a ‘probability requirement,' but it asks for
 7   more than a sheer possibility that a defendant has acted unlawfully." Id. (citations
 8   omitted).
 9         A pro se complaint is to be liberally construed. Erickson v. Pardus, 551
10   U.S. 89, 94 (2007) (per curiam). Before dismissing a pro se civil rights complaint
11   for failure to state a claim, the plaintiff should be given a statement of the
12   complaint's deficiencies and an opportunity to cure them unless it is clear the
13   deficiencies cannot be cured by amendment. Eldridge v. Block, 832 F.2d 1132,
14   1135-36 (9th Cir. 1987).
15                                              II.
16                  FACTUAL BACKGROUND AND JUDICIAL NOTICE
17         The complaint is difficult to understand.
18         The court therefore takes judicial notice pursuant to Fed. R. Evid. 201 of the
19   following facts to provide necessary background for Plaintiff’s complaint:
20         1.     Plaintiff was sentenced to 25 years to life in prison after a jury found
21                him guilty of first degree burglary with a person present, and found
22                true three prior strike conviction allegations, in Imperial County
23                Superior Court Case No. JCF26539. People v. Gardner, 2012 Cal.
24                App. Unpub. LEXIS 9305 (Dec. 19, 2012).
25         2.     Plaintiff entered into settlements on May 19, 2016 in the following
26                civil rights cases in the Central District of California: Case Nos. CV
27                13-4376; CV 13-9013; CV 15-7544; CV 15-8927; and CV 16-1084
28                (hereinafter “Central District Settlement Cases”).

                                                2
 1         3.    Defendants filed a “Notice of Compliance With Settlement Terms” on
 2               October 31, 2016 in the Central District Settlement Cases that
 3               attached an Inmate Statement Report dated 10/31/2016 showing
 4               deposits of $1931.99 in settlements funds on 10/25/2016, which is
 5               the amount left over after deduction of a 5% fee of $68.01 pursuant
 6               to Cal. Penal Code § 2085.5(i). (Shaff Decl. ¶ 9 & Exh. A.) At the
 7               time (10/25/2016), deductions in the amount of $1360.14 were made
 8               for restitution payments in two state criminal cases ($1000 + $285.92
 9               + $74.22). (Dkt. No. 126 in Case No. CV 13-4376.)
10         4.    Plaintiff constructively filed objections to the deductions for restitution
11               payments on November 7, 2016 in the Central District Settlement
12               Cases. (Dkt. No. 128, CV 13-4376.)
13         5.    This court referred this dispute to the prisoner settlement program in
14               the Central District Settlement Cases. (Dkt. No. 129, CV 13-4376.)
15         The court has reviewed the subsequent CDCR Inmate Statement Report
16   dated January 10, 2017, which was attached to Plaintiff’s First Amended
17   Complaint in Gardner v. Bisset, CV 17-1921 AC (PC) (E.D. Cal.).1
18         The January 10, 2017 CDCR Inmate Statement Report indicates that, as of
19   November 8, 2016, Plaintiff’s inmate trust account had a balance of $1393.58.
20   (Dkt. No. 28 at 30.) The statement indicates that the deductions for restitution
21   payments were reversed and those amounts reinstated as of November 8, 2016.
22   (Id.) The Clerk is directed to attach the January 10, 2017 CDCR Inmate
23   Statement Report as Exhibit 1 to this Order to Show Cause.
24
25
26
27         1
              Plaintiff subsequently filed a Second Amended Complaint in the Bissett
     case but did not attach the same documents for some reason. The Bissett case
28   is closed.

                                               3
 1                                             III.
 2              THE COMPLAINT FAILS TO STATE A CLAIM FOR RELIEF
 3         Plaintiff sues various people in two prisons for “keeping monies that did not
 4   belong to state for restitution.” (Compl. at 2.)2 Plaintiff appears to believe that the
 5   reason has to do with his “non-existent” CDCR No. AK0580.3 (Id.) Plaintiff also
 6   contends he has been “incarcerated unlawfully.” (Id. at 2, 3, 9.)
 7         A.    Plaintiff’s Claim That He Is Unlawfully Imprisoned Must Be Made
 8               by Petition for Writ of Habeas Corpus in the Southern District of
 9               California
10         Plaintiff was convicted and sentenced in Imperial County Superior Court.
11   Imperial County is in the Southern District of California. 28 U.S.C. § 84(d).
12         To the extent Plaintiff contends he is unlawfully imprisoned, his sole avenue
13   for relief is a petition for writ of habeas corpus, which he has apparently filed in
14   the Southern District of California according to the Order Transferring Civil Action
15   in this case. (Dkt. No. 4 at 2:25-26.) See Muhammad v. Close, 540 U.S. 749,
16   750 (2004) (“Challenges to the validity of any confinement or to particulars
17   affecting its duration are the province of habeas corpus.”); Nettles v. Grounds,
18   830 F.3d 922, 927 (9th Cir. 2016) (en banc) (“Court has long held that habeas is
19   the exclusive vehicle for claims brought by state prisoners that fall within the core
20   of habeas, and such claims may not be brought in a § 1983 action”).
21
22
           2
            Because the complaint is not paginated consecutively, the court cites the
23   page numbers assigned by CM/ECF in the header.
24         3
              Plaintiff was mistakenly assigned CDCR No. AK0580 when he arrived at
     state prison after his conviction and sentence in Imperial County Superior Court
25   Case No. JCF26539. According to the second level response to Plaintiff’s
     grievance dated January 22, 2018 and attached to the First Amended Complaint
26   in Bisset, Plaintiff was “inadvertently given AK0580 as a new CDCR number.
     You were a parole violator with a new term and should not have been given this
27   new number. A status change was completed by R.J. Donovan Reception
     Center, and the correction was made and your current CDCR number is E71905.”
28   (First Am. Compl., Dkt. No. 28 at 92.)

                                                4
 1         B.     Plaintiff’s Claim That the Deductions for Restitution Should Not
 2                Have Been Made Appears to Be Moot
 3         Plaintiff contends someone “embezzled monies of settlement for a fictitious
 4   CDCR number AK0580.”
 5         Plaintiff attaches the same October 31, 2016 CDCR Inmate Statement
 6   Report that the Defendants filed in the Central District Settlement Cases.
 7   (Compl. at 6.) That statement shows the three deductions for restitution
 8   payments in the combined amount of $1360.14 ($1000 + $285.92 + $74.22). (Id.)
 9         However, Plaintiff subsequently objected to these deductions, and this court
10   referred the dispute to the prisoner settlement program. (Dkt. Nos. 128-129, CV
11   13-4376.)
12         The January 10, 2017 CDCR Inmate Statement Report attached to
13   Plaintiff’s First Amended Complaint in the Bisset case indicates that, as of
14   November 8, 2016, the deductions for restitution payments were reversed and
15   those amounts reinstated. Plaintiff’s inmate trust account had a balance of
16   $1393.58 as of November 8, 2016. (Exhibit 1 to this Order.)
17         For this reason, it appears that Plaintiff’s complaint that California retained
18   the restitution amounts is now moot because that money was returned to
19   Plaintiff’s inmate trust account as of November 8, 2016 and there is no relief that
20   this court can provide.
21                                             IV.
22                                          ORDER
23         For the foregoing reasons, IT IS ORDERED THAT Plaintiff shall show
24   cause in writing, by no later than April 20, 2020, why the court should not
25   recommend that the complaint be dismissed and that Plaintiff’s request to
26   proceed without prepayment of fees be denied.
27         Plaintiff may file a First Amended Complaint that cures the deficiencies
28   identified in this order. If Plaintiff chooses to file a First Amended Complaint, it

                                                5
